Case 17-06078-MM7_ Filed 07/16/20 Entered 07/16/20 15:05:38 Doc 417 Pg.1of5

SLATER & TRUXAW
15373 INNOVATION DRIVE, SUITE 210

SAN DIEGO, CALIFORNIA 92128

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

In Re: Case No. 17-06078-MM7
CORE SUPPLEMENT TECHNOLOGY, NOTICE OF NEED FOR CHAPTER 11
INC. ADMINSTRATIVE TRADE CREDITORS
TO FILE PROOF OF CLAIM
Debtor.

Honorable Margaret M. Mann

 

 

 

NOTICE IS GIVEN THAT:

The initial notice in this case instructed Chapter 11 creditors to file proofs of claims by
March 22, 2018. This case was then converted to a Chapter 7, and a new notice was sent out setting
forth a new claims bar date of April 24, 2018. However, inadvertently, some Chapter 11 trade
creditors were not served with that notice and were not necessarily afforded the opportunity to file
a proof of claim. The Chapter 7 Trustee, Richard M Kipperman, has identified those trade creditors
who were not served with notice of the claims bar date indicated right after the chapter 7
commenced,

Therefore, any Chapter 11 trade creditors who wish to share in any distribution of funds
must file a proof of claim with the clerk of the bankruptcy court at the address below on or before:

August 31, 2020.

Chapter 11 Trade Creditors who do not file a proof of claim on or before this date might not

share in any distribution from the debtor's estate.

A proof of claim form 410 may be obtained at any bankruptcy clerk's office or the Court's

Case No. 17-06078-MM7

 

 
Case 17-06078-MM7_ Filed 07/16/20 Entered 07/16/20 15:05:38 Doc 417 Pg.2o0f5

SLATER & TRUXAW
15373 INNOVATION DRIVE, SUITE 210

SAN DIEGO, CALIFORNIA 92128

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Web site at: www.casb.uscourts.gov/html/csdforms/410.pdf. It may be filed by regular mail at the
address shown below. To receive acknowledgment of your filing, you may either enclose a stamped
self-addressed envelope and a copy of this proof of claim. There is no fee for filing the proof of
claim.

Address of the Bankruptcy Court:

United States Bankruptcy Court

Southern District of California

Jacob Weinberger U.S. Courthouse
325 West F Street San Diego, CA 92101-6991

Creditors filing Proofs of Claim for wages, salaries, and compensation must provide the
Trustee a complete Social Security Number which is required by the Trustee for the processing of
dividends, The Trustee is located at the following address:

Richard M Kipperman
PO Box 3010

La Mesa, CA 91944-3010
(619) 668-4508

Any creditor who has filed a proof of claim already need not file another proof of claim.

Dated: July /Y, 2020 Barry K. Lander
Clerk of the Bankruptcy Court

* Set forth all names, including trade names, used by the debtor(s) within the last 8 years. For joint

debtors, set forth the last four digits of both social-security numbers or individual

taxpayer—identification numbers.

Case No. 17-06078-MM7

 

 
Case 17-06078-MM7 Filed 07/16/20 Entered 07/16/20 15:05:38 Doc 417 Pg.3o0f5

Fill in this information to identify the case:

 

Debtor 4 CORE SUPPLEMENT TECHNOLOGY, INC.

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: Southern District of California

Case number 17-06078-MM-07

 

Official Form 410
Proof of Claim 04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.
A person who files a fraudutent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

eo Identify the Claim

 

{. Who is the current

 

 

 

creditor?
Name of the current creditor (the person or entity to be paid for this claim)
Other names the creditor used with the debtor
2. Has this claim been OC No

acquired from

someone else? OQ) Yes. From whom?

 

 

 

 

 

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent?
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g)
Number Street Number Street
City State ZIP Code City State ZIP Code
Contact phone Contact phone
Contact email Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

 

4. Does this clam amend (Q No

one already filed? C) Yes. Claim number on court claims registry (if known) Filed on
MM 7 OD 7 YYYY

 

5. Do youknowifanyone () No

else has filed aproof’| =) Yes. Who made the earlier filing?
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
 

Case 17-06078-MM7 Filed 07/16/20 Entered 07/16/20 15:05:38 Doc 417 Pg.4of5

Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number (] No
yon ee to identifythe — () Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
ebtor —_ —_ — —

 

7. How much is the claim? $ . Does this amount include interest or other charges?
L) No

CI) Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis ofthe | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

laim?
claim Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitted to privacy, such as health care information.

 

 

9. Is allor part of the claim lL) No
secured? UL) Yes. The claim is secured by a lien on property.
Nature of property:
Q) Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

LJ Motor vehicle
C) other. Describe:

 

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has

been filed or recorded.)

Value of property: $
Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  $

Annual Interest Rate (when case was filed) %

 

L) Fixed
CQ) Variable
10. Is this claim basedona () No
lease?
C) Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. 's this claim subjecttoa (] No
right of setoff?
C) Yes. Identify the property:

 

 

 

Official Form 410 Proof of Claim page 2

 
 

 

Case 17-06078-MM7 Filed 07/16/20 Entered 07/16/20 15:05:38 Doc 417 Pg.5o0f5

 

12. Is all or part of the claim () No

entitled to priority under

11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
Jaw limits the amount
entitled to priority.

Q) Yes. Check one: Amount entitled to priority

QC) Domestic support obligations (including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $

QO Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7).

QO) Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.
11 U.S.C. § 507(a)(4).

QQ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
Q) Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
C) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

 

Sign Below

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

Check the appropriate box:

C) | am the creditor.

(J | am the creditor's attorney or authorized agent.

CJ) Jam the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
QO) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

! understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

! have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date
MM? DD / YYYY

 

Signature

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

 

 

Official Form 410

Name
First name Middle name Last name
Title
Company
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address
Number Street
City State ZIP Code
Contact phone Email
Proof of Claim page 3

 

 

 
